Citation Nr: 1203003	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  09-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for postoperative residuals of tonsillar cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from July 1952 to June 1979 and he served in the Republic of South Vietnam from September 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran was scheduled for a videoconference with a Veterans Law Judge of the Board but the hearing was rescheduled to take place in November 2011.  However, the Veteran did not attend.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is uncontested that the Veteran's tonsillar cancer first manifested many years after military service.  He finished a course of radiation therapy in 1987.  

In the Informal Hearing Presentation it was requested that the Veteran be afforded a VA nexus examination to determine whether the Veteran's cancer was actually caused by inservice herbicide exposure inasmuch as it was conceded that his tonsillar cancer was not presumptively due to inservice herbicide exposure.  

In Kalisch v. Shinseki, No. 10-2592, slip op. at 1 (U.S. Vet. App. Nov. 3, 2011) (a nonprecedential Memorandum decision) it was noted that the appellant "has explicitly stated that he is claiming service connection only on a theory of direct causation and not on a theory of presumptive causation or aggravation.  []; see 38 C.F.R. § 3.309(e) (2011) (cancer of the tonsil is not a condition to which presumptive service connection applies)." 

Also in Kalish, slip op at 2, it was stated that "[i]n this case, it is undisputed that [the claimant] has cancer of the tonsil and presumptive exposure to herbicides due to his service in Vietnam.  []; 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the claim turns on whether he can establish a direct causal nexus between his cancer of the tonsil and his military service."

The Court, in Kalisch, slip op. at 2, then addressed the adequacy of a nexus opinion obtained after requesting a VA examination.  The Court noted that "the Board explicitly chose to assign more probative weight to three negative VA opinions because 'the VA opiners have relied upon epidemiological research and statistical information in reaching their conclusions as to the cause of the Veteran's particular carcinoma' [and] In fact, none of the negative VA nexus opinions provide any other rationale for concluding that [the claimant's] cancer is not related to his military service."  

Significantly, the Court noted that "[t]his is exactly the type of reasoning that was prohibited in Polovick [v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that direct service connection could not be denied solely on the basis of the data that supported not creating a presumption of service connection)].  The studies on which VA relied to determine which diseases should be presumptively service connected did not conclude that the medical evidence is against an association between Agent Orange exposure and pharyngeal cancers."  Kalisch, slip op. at 3.  Accordingly, in Kalisch the Court concluded that "the medical opinions are inadequate under Polovick and it was clearly erroneous for the Board to rely on them."  Id, at 3.  
"Furthermore, there is no other medical nexus opinion of record that provides sufficient competent medical evidence for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006); 38 C.F.R. § 3.159(c)(4)(2011)."  Id., at 3.  

Accordingly, in Kalisch, the Court vacated the Board decision and remanded the case but cautioned yet again that "the studies on which VA relied to determine which diseases should be presumptively service connected did not conclude that the medical evidence is against an association between herbicide exposure and pharyngeal cancers but, rather, that the information was not sufficient to determine whether there should be a presumed [sic] association.  This does not preclude proving a direct causal association in any given case."  Id. at 4. 

The Court in Kalisch specifically noted that "the Board's statement in the request letter to the VA expert presents the IOM studies as if they also affirmatively disprove a direct causal association.  This violates the requirement that the Board gather evidence '"in an impartial, unbiased, and neutral manner'."  Id. at 4.  

In Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) it was stated that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  It was further noted, in Polovick, that the medical reports on file provided no discussion of whether the Veteran in that case "experienced any risk factors for the development of [his claimed disorder, i.e., glioma], whether the time lag between exposure to Agent Orange and development of his [claimed disorder, a brain tumor] was consistent with the amount of time generally noted for tumor development, or why the [] physicians found the conclusions reached by Agent Orange Updates to be persuasive."  Polovick, at 55.  

In the case now before the Board, at the time of a VA examination in February 2007 it was noted that the Veteran had last been treated for tonsillar cancer in 1987, having had, in part a radical neck dissection.  His cancer was thought to be of the pharynx because it originated as tonsillar cancer.  It was stated that tonsillar cancer "is not considered to be Agent Orange related."  

Thus, pursuant to the holding in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) the Veteran should be afforded another VA examination which should specifically address whether service connection is warranted for the Veteran's claimed tonsillar cancer on a direct basis, i.e., whether the evidence supports a medical conclusion that it is due to inservice herbicide exposure, regardless of whether statistical studies had not found sufficient evidence to warrant the creation of a presumption of service connection. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Afford the Veteran a VA examination to determine the nature, etiology, and time of onset of the Veteran's tonsillar cancer.  The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether it is as likely as not that the Veteran's claimed tonsillar cancer is related to his military service, to include presumed inservice exposure to herbicides without regard to the fact that statistical studies have not provided a basis for creating a presumption of service connection based on inservice herbicide exposure.  

The examiner should be asked whether there was any medical reason to accept or reject the proposition that the Veteran's inservice exposure to herbicides could have lead to the development of tonsillar cancer.  

The examiner should be specifically asked to discuss: (1) whether the Veteran experienced any risk factors for the development of his claimed tonsillar cancer; (2) whether the time lag between exposure to Agent Orange and development of his tonsillar cancer was consistent with the amount of time generally noted for the development of tonsillar cancer; and (3) why the examiner finds any conclusions reached by Agent Orange Updates, as to there being insufficient statistical data to support a basis for creating a presumption of service connection for tonsillar cancer as due to inservice herbicide, to be persuasive.  

Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

Is it at least as likely as not that the Veteran's current tonsillar cancer, or any residuals thereof, had its onset during the Veteran's military service or due to any inservice event, including inservice exposure to herbicides?  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If any opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.  

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim by evaluating all evidence obtained after the SOC was issued.  

3.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

